Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Response filed 06/03/2022 in response to a non-final action. New claim 33 has been added. Claims 1-5, 7-26 and 28-33 are pending. Claims 6 and 27 have been cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 and 11/19/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Applicant’s Arguments
Applicant’s arguments filed on 06/03/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive.
Regarding claim 1, Applicant, in pages 11-16, argues that the cited reference Cheong fails to teach:
“allocating resources for a multiple access point (multi-AP) coordinated transmission during at least a portion of a transmission opportunity (TXOP) of a wireless channel shared by the first BSS and one or more second BSSs, the resources including first allocated resources for the first BSS and second  allocated resources for the one or more second BSSs, the second allocated resources conditionally allocated for use by a respective second AP or a respective second station (STA) associated with a respective second BSS…
transmitting a multi-AP coordinated transmission trigger (MAP-CT-Trigger) message that indicates the second allocated resources for the one or more second BSSs and a parameter indicating the transmit power limit as a condition for each of the one or more second BSSs to use the second allocated resources,” as recited in claim 1.
The Examiner agrees that neither prior art Cheong or Wang individually addresses the limitations of claim 1.  
However, the Examiner disagrees with the applicant’s argument. 
The rejection of claim 1 is based on the combination of Cheong and Wang, not solely on Cheong or solely on Wang. Cheong teaches the message indicating allocating resource. Wang teaches the use of power limit as a condition for transmission, to address interference from a second transmitter. It would be obvious to modify the allocation message of Cheong to include the power limit condition of Wang so that the device can know of the condition to use the allocation resource, to operate in an interference free or reduced environment.
As for the limitation “allocating resources for a multiple access point (multi-AP) coordinated transmission during at least a portion of a transmission opportunity (TXOP) of a wireless channel shared by the first BSS and one or more second BSSs, the resources including first allocated resources for the first BSS and second  allocated resources for the one or more second BSSs, the second allocated resources … allocated for use by a respective second AP or a respective second station (STA) associated with a respective second BSS… 
transmitting a multi-AP coordinated transmission trigger (MAP-CT-Trigger) message that indicates the second allocated resources for the one or more second BSSs…”, Cheong [0068-0074], Fig. 7, teaches allocating resources: In the protocol for sharing channel information, the Master AP1 transmits RTS signals to check for STAs looking to join the network (step 710, taking control of the TXOP); followed by exchange of JP/BF (beamforming) requests (equates to SCH-Trigger signal) and JP/BF response signals (step 720) for scheduling (equates to allocating) the resources for the first BSS and second BSS; followed by JP/BF Results signal (equates to CT-trigger signal) transmitted to STA1, AP2, STA2, AP3 and STA3 and followed by data transmission (step 730) to APs and STAs, in the allocated resources. 
As for the limitation “…conditionally …. subject to a transmit power limit… and a parameter indicating the transmit power limit as a condition for each of the one or more second BSSs to use the second allocated resources”, Wang teaches an implementation procedure for controlling a transmit power in a WLAN in an interference situation with multiple APs/STAs.  Wang teaches [0081-0086], Fig. 6, Step 603: The AP configures a transmit power (value or limit) for each user link within a transmit range according to a packet reception and transmission parameter [0086].  This parameter includes any one of a BER or PER of the user link, and total error rate of simultaneous transmitting and receiving a packet [0085] (See also Steps 601 and 602: this parameter is determined according to reception and transmission information of the STA). This transmit power is dynamically determined, such that signal interference between devices in a WLAN is reduced [0078] (Wang teaches re-configuring the transmit power, using RSSI feedback, to reduce interference of the transmit power of the user link on other user links [0092-0093]). In other words, this transmit power is a limiting condition that takes into account the level of performance needed for non-interfering operation in the BSS. 
It would be obvious to incorporate the use of power limit condition taught by Wang into the allocation message of Cheong such that the message of allocating resources can be also be used to incorporate the power limit so that the device can learn of the condition to use the allocated resource to operate in a reduced interference environment. The motivation would be to improve the synchronization/initiation process for STAs in an interference-challenged, multi-AP environment.

Regarding claim 12, which is similarly written as claim 1, the Applicant, in page 16, argues the remarks regarding prior art Cheong and Wang with regard to claim 1 apply to the features of claim 12. The Examiner respectfully disagrees. The same response to claim 1, apply here to claim 12.

Regarding claim 22, which is similarly written as claim 1, the Applicant, in page 17, argues the remarks regarding prior art Cheong and Wang with regard to claim 1 apply to the features of claim 22. The Examiner respectfully disagrees. The same response to claim 1, apply here to claim 22.

Regarding claim 19, Applicant, in pages 17-19, argues that the cited references fail to teach: 
 “receiving, during a transmission opportunity (TXOP) controlled by a first AP of a first BSS, a message from the second AP that indicates allocated resources conditionally allocated for a multi-AP coordinated transmission during at least a portion of the TXOP subject to a transmit power limit specified by the first AP; …

The Examiner respectfully disagrees.
Regarding the limitation “during a transmission opportunity (TXOP) controlled by a first AP of a first BSS”, Fang Fig. 15, [0135-0149] teaches: TXOP ownership by the first AP, starting with operation 1552 with AP1 contending 1528.1 for (shared) channels C1 902.1 and/or 902.2. Other devices AP2 (802.2), STA1 (804.1), and STA2 (804.2) may also contend, but AP1 is first and wins ownership at 1554. AP1 transmits RTS and receives CTS signals from participating STAs and APs in multi-AP environment. With TXOP ownership in place, then transmissions between APs and STAs are conditional to complying to  
Regarding the limitation “receiving a message from the second AP that indicates allocated resources conditionally allocated for a multi-AP coordinated transmission during at least a portion of the TXOP subject to a transmit power limit specified by the first AP”, Cariou teaches [0083-0085] generally, the STA receives messages during the TXOP (owned by AP1, as taught by Fang) with scheduling information for up/link and/or downlink transmission. Wang, in Fig. 6, [0086] also teaches: the AP configures an explicit transmit power level or value of each neighboring AP (to each neighboring AP, see Fig. 15, AP2, also Fig 1. Multi-AP network) that is within the transmit power range (See Fig. 6, Step 603), which equates to the “transmit power limit such that interference from the first communication remains below a threshold amount of interference that the first AP will tolerate”. The explicit transmit power level for each user link is selected to not interfere with neighboring APs [0078]. Wang implicitly teaches that transmit power level is the condition that would allow resources to be allocated for a multi-AP coordinated transmission. 
Therefore, with the TXOP ownership confirmed (Fang) for the 1st AP, it would be obvious to combine the power limits conditions for each neighboring AP taught by Wang, with the STA messages taught by Cariou so that the STAs can operate at power limited levels so as to not interfere with neighboring APs. 

Regarding claims 20 and 21, which depends from independent claim 19, the Applicant, in page 19, argues the remarks with regard to claim 19 apply to the features of claims 20 and 21. The Examiner respectfully disagrees. The same response to claim 19, apply here to claim 20 and 21.

Regarding claims 4-5, 7, 13-15, 25-26 and 28, which depends from independent claims 1, 12, 19 and 22, the Applicant, in page 19, argues the remarks with regard to claim 1 and 19 apply to the features of claims 4-5, 7, 13-15, 25-26 and 28. The Examiner respectfully disagrees. The same response to claim 1 and 19, apply here to claims 4-5, 7, 13-15, 25-26 and 28.


Regarding claims 9, 17 18 and 30, which depends from independent claims 1, 12, 19 and 22, the Applicant, in page 19, argues the remarks with regard to claim 1 and 19 apply to the features of claims 9, 17, 18, and 30. The Examiner respectfully disagrees. The same response to claim 1 and 19, apply here to claims 9, 17, 18, and 30.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 12, 16, 22-24, 29, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. (US 2014/0293911) hereinafter “Cheong”, in view of Wang (US 2014/0119220), hereinafter “Wang”, in further view of Fang et al. (US 2019/0045461 hereinafter “Fang”.

Regarding the method of claim 1, Cheong teaches:
“A method performed by a first access point (AP) of a first basic service set (BSS), comprising:” (Fig. 1 Multi-AP, multi-BSS environment) 
allocating resources for a multiple access point (multi-AP) coordinated transmission during at least a portion of a transmission opportunity (TXOP) of a wireless channel shared by the first BSS and one or more second BSSs, the resources including first allocated resources for the first BSS and second  allocated resources for the one or more second BSSs, the second allocated resources allocated for use by a respective second AP or a respective second station (STA) associated with a respective second BSS (Fig. 7, [0068-0074]:  In protocol for  sharing channel information, Master AP1 sends JP/BF REQs (Interval 720) to second APs/BSSs, after issuing RTS and taking control of the TXOP (710: AP2 AP3 idle state). Interval 730: AP1 starts TXOP 730 interval with JP/BF Results and data transmissions, where beam-forming information of each AP (resources) (see Fig. 8, 830 and 850 together, [0073]) are transmitted to AP2, AP3 and STAs 1, 2, and 3 (see Fig. 7)).
transmitting a multi-AP coordinated transmission trigger (MAP-CT-Trigger) message that indicates the second allocated resources for the one or more second BSSs and (Fig.1 BSS1, BSS2, and BSS3 corresponding to AP1, AP2, and AP3. See Fig. 7, [0068-0074]:  Interval 730: AP1 starts/triggers TXOP 730 interval with JP/BF Results and data transmissions, where beam-forming information resources (Fig. 8, 830 and 850 together [0073]) are transmitted to AP2, AP3 and STA1, 2, and 3 (see Fig. 7). Interval 740: ACK received from APs, for resources and data transmitted.);
and transmitting data to at least a first STA of the first BSS via the first allocated resources as part of the multi-AP coordinated transmission that includes the first allocated resources and the second allocated resources during at least the portion of the TXOP. (Fig. 7, AP1 transmits messages (JP/BF Results and data transmission) to STA1, in TXOP intervals 720, 730. Transmissions received acknowledged by Block ACK during interval 740).
Cheong does not teach:
…transmit power limit…
… a parameter indicating the transmit power limit as a condition for each of the one or more second BSSs to use the second allocated resources 
However, Wang teaches:
…transmit power limit…
… a parameter indicating the transmit power limit as a condition for each of the one or more second BSSs to use the second allocated resources (Wang, Fig. 6, Teaches an implementation procedure for controlling a transmit power in a WLAN in an interference situation and overlapping coverage between multi-APs. [0081-0086]: Step 603, the AP configures a transmit power for each user link of the radio frequency (BSS) within the transmit power range. i.e. the AP tells the other devices the transmit power to operate, implying at or below for (non-interfering) operation in the BSS). The Transmit power (derived [0087-0095] itself is the condition to use the resources allocated.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Cheong where the transmit power limit is additional to the resources indicated for the second BSS to use, to improve system transmission performance in the WLAN[0078] by reducing interference of the transmit power of the user link on other user links [0092]. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 12, Cheong teaches: 
A method performed by a second access point (AP) of a second basic service set (BSS), comprising: 
receiving, from a first AP of a first BSS, a multiple access point (multi-AP) coordinated transmission trigger (MAP-CT-Trigger) message associated with a multi-AP coordinated transmission during at least a portion of a transmission opportunity (TXOP) of a wireless channel, wherein the MAP-CT-Trigger message indicates allocated resources conditionally allocated for use by the second AP or a second station (STA) of the second BSS; (Fig. 7,  Interval 730 Trigger message JP/BF Result is send by AP1, which goes to STA1, AP2, STA2, AP3, STA3, includes beam-forming information (resources) for use by the recipient device.)
transmitting data to at least the second STA using the allocated resources during at least the portion of the TXOP as part of the multi-AP coordinated transmission that concurrently includes a communication between the first AP and a first STA. (Fig. 7, Interval 730, message communications between AP1 and AP2, AP3, STA1, STA2, and STA3.)

Cheong does not teach:
…subject to power limit
… a parameter indicating the transmit power limit has a condition for second BSS to use the allocated resources 
However, Wang teaches:
…subject to power limit
… a parameter indicating the transmit power limit as a condition for the second BSS to use the allocated resources (Wang, Fig. 6, Teaches an implementation procedure for controlling a transmit power in a WLAN in an interference situation and overlapping coverage between multi-APs. [0081-0086]: Step 603, the AP configures a transmit power for each user link of the radio frequency (BSS) within the transmit power range. i.e. the AP tells the other devices the transmit power to operate, implying at or below for (non-interfering) operation in the BSS). The Transmit power (derived [0087-0095] itself is the condition to use the resources allocated.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Cheong where the transmit power limit is additional to the resources indicated for the second BSS to use, to improve system transmission performance in the WLAN[0078] by reducing interference of the transmit power of the user link on other user links [0092]. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Regarding claim 22, Cheong teaches:
“A wireless communication device for use in a first access point (AP) of a first basic service set (BSS), comprising (Fig. 1, Multi-AP, multi-BSS environment): 
…allocate resources for a multiple access point (multi-AP) coordinated transmission during at least a portion of a transmission opportunity (TXOP) of a wireless channel shared by the first BSS and one or more second BSSs, the resources including first allocated resources for the first BSS and second allocated resources for the  one or more second BSSs, the second allocated resources conditionally allocated for use by a respective second AP or a respective second station (STA) associated with a respective second BSS ( Fig. 7, [0068-0074]:  In protocol for  sharing channel information, Master AP1 sends JP/BF REQs (Interval 720) to second APs/BSSs, after issuing RTS and taking control of the TXOP (710: AP2 AP3 idle state). Interval 730: AP1 starts TXOP 730 interval with JP/BF Results and data transmissions, where beam-forming information of each AP (resources) (see Fig. 8, 830 and 850 together, [0073]) are transmitted to AP2, AP3 and STAs 1, 2, and 3 (see Fig. 7).; and 
…transmit a multi-AP coordinated transmission trigger (MAP-CT-Trigger) message that indicates the second allocated resources for the one or more second BSSs and a parameter indicating the transmit power limit as a condition for each of the one or more second BSSs to use the second allocated resources (Fig.1 BSS1, BSS2, and BSS3 corresponding to AP1, AP2, and Ap3. Fig. 7, [0068-0074]:  Interval 730: AP1 starts/triggers TXOP 730 interval with JP/BF Results and data transmissions, where beam-forming information resources (Fig. 8, 830 and 850 together [0073]) are transmitted to AP2, AP3 and STA1, 2, and 3 (see Fig. 7). Interval 740: ACK received from APs, for resources and data transmitted.), and 
transmit data to, or receiving data from, at least a first STA of the first BSS via the first allocated resources as part of the multi-AP coordinated transmission that includes the first allocated resources and the second allocated resources during at least the portion of the TXOP (Fig. 7, AP1 transmits messages (JP/BF Results and data transmission) to STA1, in TXOP intervals 720, 730. Transmissions received acknowledged by Block ACK during interval 740).
Cheong does not teach:
A processor…
A modem…
…subject to a transmit power limit
… a parameter indicating the transmit power limit as a condition for each of the one or more second BSSs to use the second allocated resources 
However, Wang teaches:
A processor…
A modem…(Wang Fig. 11, 12: processor 1201, Radio frequency unit 1204)
…transmit power limit…
… a parameter indicating the transmit power limit as a condition for each of the one or more second BSSs to use the second allocated resources (Wang, Fig. 6, Teaches an implementation procedure for controlling a transmit power in a WLAN in an interference situation and overlapping coverage between multi-APs. [0081-0086]: Step 603, the AP configures a transmit power for each user link of the radio frequency (BSS) within the transmit power range. i.e. the AP tells the other devices the transmit power to operate, implying at or below for (non-interfering) operation in the BSS. The Transmit power (derived [0087-0095] itself is the condition to use the resources allocated.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Cheong where the transmit power limit is additional to the resources indicated for the second BSS to use, to improve system transmission performance in the WLAN[0078] by reducing interference of the transmit power of the user link on other user links [0092]. Apparatus recited by Wang would be needed to implement the functions and features of Cheong. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2 and 23, which depend from claim 1 and 22, respectively, Cheong and Wang do not teach:
winning, by the first AP, a contention for the TXOP: and operating as a controller of the TXOP 
However, Fang teaches in a multi-AP environment:
winning, by the first AP, a contention for the TXOP: and operating as a controller of the TXOP (Fang Fig. 8, Multi-AP, BSSs environment. Fig. 15, [0135-0149]: Operation 1552 with AP1 contending 1528.1 for (shared) channels C1 902.1 and/or C2 902.2. Other devices may contend 1528.2, 1528.3, 1528.4. Operation 1554, AP1 wins contention (AP2 idle, did not contend), transmitting RTSs 1510, may be received by STA1, AP2. Continuing with operations 1554, 1556 and 1558, AP1 operates as controller of the TXOP.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fang into the methods of Cheong and Wang in order to provide more efficient ownership of TXOP through a contention-based method among available APs rather than dedicated or pre-determined APs, for improved transmission efficiency.

Regarding claim 3 and 24, which depend from claim 1 and 22, respectively, Cheong and Wang do not teach:
wherein the first AP is a master AP or other AP having a dedicated role as a controller of a plurality of transmission opportunities including said TXOP. 
However, Fang teaches:
wherein the first AP is a master AP or other AP having a dedicated role as a controller of a plurality of transmission opportunities including said TXOP. (Fang Fig. 8, Multi-AP, BSSs environment. Fig. 15, [0135-0149]: Operation 1552 with AP1 contending 1528.1 for (shared) channels C1 902.1 and/or C2 902.2. Other devices may contend 1528.2, 1528.3, 1528.4. Operation 1554, AP1 wins contention (AP2 idle, did not contend), transmitting RTSs 1510, may be received by STA1, AP2. Continuing with operations 1554, 1556 and 1558, AP1 operates as controller of the TXOP.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fang into the methods of Cheong and Wang in order to provide more efficient ownership of TXOP through a contention-based method among available APs rather than dedicated or pre-determined APs, for improved transmission efficiency.

Regarding claim 8 and 29, which depend from claim 1 and 22, respectively, Cheong teaches:
“wherein the multi-AP coordinated transmission includes concurrent downlink communications from the first AP to the first STA and from one or more of the second APs to the respective second STAs, and” (Fig. 7, [0070]: Interval 720, AP1 and AP2 communicating with respective STAs for interference alignment)
Cheong does not teach:
wherein the parameter is configured to prevent the one or more second APs from using the second allocated resources when their respective transmit powers would cause interference to the first AP to become above the threshold amount of interference that the first AP will tolerate”
However, Wang teaches:
wherein the parameter is configured to prevent the one or more second APs from using the second allocated resources when their respective transmit powers would cause interference to the first AP to become above the threshold amount of interference that the first AP will tolerate (Wang [0086]: Wang teaches that the AP configures an explicit transmit power level or value (parameter) of each neighboring AP so that is within the range of the transmit power range.  (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so each AP would not interfere with neighboring APs, and operate properly [0059]. The explicit transmit power limit or value are configured based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083]. The explicit transmit power level for each user link is selected (operate at or below such level) to not interfere with neighboring APs, i.e. not operate at a power level higher than defined, which would incur interference.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Cheong to provide explicit transmit power levels for clearly defining AP transmission opportunities (TXOP) without interference for improved network performance. The motivation is to reduce calculation complexity in determining proper operation of the network.
Regarding claim 16, which depend from claim 12, Cheong teaches:
“the multi-AP coordinated transmission is configured for concurrent downlink communication from the first AP to the first STA and from the second AP to the second STA, and wherein the parameter is configured to prevent the second AP from using the allocated resources (Fig. 7, Interval 730 indicates downlink communication from AP1 to all devices, from AP2 to STA2, AP3 to STA3, in messaging communication)  
Cheong does not teach:
“…parameter ..would cause interference to the first AP to become above the threshold amount of interference that the first AP will tolerate”
However, Wang teaches:
“…parameter...would cause interference to the first AP to become above the threshold amount of interference that the first AP will tolerate” (Wang [0086]: Wang teaches that the AP configures an explicit transmit power level or value of each neighboring AP so that is within the range of the transmit power range.  (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so each AP would not interfere with neighboring APs, and operate properly [0059]. The explicit transmit power limit or value are configured based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083]. The explicit transmit power level for each user link is selected to not interfere with neighboring APs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Subramanian to  provide explicit transmit power levels for clearly defining AP transmission opportunities (TXOP) without interference for improved network performance. The motivation is to reduce calculation complexity in determining proper operation of the network.
Regarding claim 31, Cheong teaches:
The method of claim 1, further comprising: 
transmitting, during a first portion of the TXOP, a multi-AP scheduling trigger (MAP- Sch-Trigger) message to the one or more second APs of the one or more respective second BSSs (Fig. 7, Interval 720, JF/BF REQ messages transmitted to AP2, AP3.)
receiving one or more scheduling indications from the one or more second APs in response to the MAP-Sch-Trigger message (Fig. 7, Interval 720, JF/BF Res messages response sent by AP2, AP3)
and 
allocating the allocated resources to the one or more second APs based on the scheduling indications (Fig. 7, Interval 730, JF/BF Result and data transmissions sent by AP1)

Regarding claim 32, Cheong teaches:
receiving, during a first portion of the TXOP, a multi-AP scheduling trigger (MAP-Sch- Trigger) message from the first AP (Fig. 7, Interval 720, JF/BF Req received by participating devices) and 
transmitting one or more scheduling indications from the second AP to the first AP in response to the MAP-Sch-Trigger message, wherein the allocated resources are based on the scheduling indications. (Fig. 7, Interval 720, JP/BF Res and CTS messages response by APs)

Claims 9, 17, 18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable “Cheong”, in view of “Wang”, in further view of Subramanian et al. (US 2016/0269087 A1) hereinafter “Subramanian”.
Regarding claims 9 and 30, which depend from claims 8 and 29, Cheong and Wang do not teach the makeup of the indicator of the transmit power limit
However, Subramanian, teaches the functional equivalent of the test signal used for determining power limit:
wherein the parameter includes a coordinated downlink (CO-DL) parameter, the method further comprising, (Subramanian [0072], [0083]: Directional primary synchronization signals (DPSS) are received from the serving (first) and neighboring BSs, which are used to measure the received signal strengths (RSSIs) of the transmitting BSs, and to calculate interference measurements and transmission parameters for each participating BS); 
determining  (the CO-DL)  parameter based, at least in part, on an estimated transmit power of the first AP for the multi-AP coordinated transmission and an estimated channel quality between the first AP and the first STA., (Subramanian [0072 - 0074], [0084 - 0086]: the DPSS measurement signal may embed information that can determine a base station ID, transmission power, power offset, etc. to be used to facilitate the measurement estimation RSSIs and calculate other transmission parameters.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Subramanian into the method of Cheong and Wang in order to specify more precisely the parameters for the transmit power level used for interference coordination.

Regarding claim 17, which depend from claim 16, Cheong and Wang do not teach:
“wherein the parameter includes a coordinated downlink (CO-DL) parameter based, at least in part, on an estimated transmit power of the first AP for the multi-AP coordinated transmission and an estimated channel quality between the first AP and the first STA.” 
However, Subramanian teaches:
“wherein the parameter includes a coordinated downlink (CO-DL) parameter based, at least in part, on an estimated transmit power of the first AP for the multi-AP coordinated transmission and an estimated channel quality between the first AP and the first STA.”
(Subramanian [0072], [0083], Fig 4: Directional primary synchronization signals (DPSS) are received from the serving (first) and neighboring BSs, utilized for individual interference measurements (RSSIs). Subramanian [0072 - 0074], [0084 -0086]: The DPSS measurement signals may embed information that can determine a base station ID, transmission power, power offset, etc. to be used to facilitate the measurement estimation RSSIs and calculate other transmission parameters such as transmit power levels, power level threshold included in an interference report to be used by the BSs to determine interference levels.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Subramanian into the method of Cheong and Wang in order to specify more precisely the parameters for the transmit power level used for interference coordination.

Regarding claim 18, which depend from claim 17, Cheong and Wang do not teach:
“measuring a first received signal strength indicator (RSSI) between the first STA and the second AP based on a test communication transmitted by the first STA;
determining a downlink power limit based, at least in part, on the CO-DL parameter and the first RSSI; and  Firm Ref. No.: 118.185172-Page 54 of 59-Qualcomm Ref. No.: 185172 
determining whether to use the allocated resources for the concurrent downlink communication based, at least in part, on the downlink power limit and a power setting of the second AP.”
However, Subramanian teaches:
“measuring a first received signal strength indicator (RSSI) between the first STA and the second AP based on a test communication transmitted by the first STA; (Subramanian [0072], [0083], Fig 4: Directional primary synchronization signals (DPSS) are received by the first STA from the serving (first) and neighboring (second) BSs, for interference measurements (RSSIs.)
determining a downlink power limit based, at least in part, on the CO-DL parameter and the first RSS (Subramanian [0083 - 0090]: The interference measurement report from the STA may include a transmission power level, reception power level, base station ID, or any combination thereof. The interference report is further processed by the serving BS with a rule or mapping to determine the transmit signal levels (e.g. downlink power limits) and thresholds that would direct the BSs to transmit or refrain from transmitting.); and  Firm Ref. No.: 118.185172-Page 54 of 59-Qualcomm Ref. No.: 185172 
determining whether to use the allocated resources for the concurrent downlink communication based, at least in part, on the downlink power limit and a power setting of the second AP.” Subramanian [0085-0086]: The interference report is further processed by the serving BS with a rule or mapping to determine the transmit signal levels (e.g. downlink power limits) and thresholds that would direct the BSs to transmit or refrain from transmitting for a coordinated transmission opportunity, without interference from each device’s transmissions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Subramanian into the method of Cheong and Wang in order to specify more precisely the parameters for the transmit power level used for interference coordination.


Claim 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US 2018/0027573), hereinafter “Cariou”, in view of Fang et al. (US 2019/0045461) hereinafter “Fang”, and in further view of Wang (US 2014/0119220), hereinafter “Wang”

Regarding claim 19, Cariou teaches:
A method performed by a second station (STA) associated with a second access point of a second basic service set (BSS), comprising: 
Receiving, a message from the second AP that indicates allocated resources conditionally allocated for a multi-AP coordinated transmission during at least a portion of the TXOP subject to a transmit power limit specified by the first AP; (Cariou [0083 - 0085]: The STA receives a trigger frame message during TXOP with scheduling information for uplink and/or downlink transmission, including information on channel resources and time resources to be used.)
and 
transmitting a first communication from the second STA to the second AP during at least the portion of the TXOP as part of the multi-AP coordinated transmission that concurrently includes a second communication between a first STA of the first BSS and the first AP (Cariou [0091]: The (second) STA, determines, based on a measured receive signal level from OBSS (first AP) and an OBSS power threshold level (based on a measured receive signal level from the OBSS, OBSS AP power level,  etc.), that if its own transmit power level is lower than the threshold, then the STA can proceed to transmit one or more PPDUs for a coordinated transmission opportunity without interference from each other’s transmissions (Cariou [0103 - 0104]: The STA, at the end of the sequence of steps to validate transmission of data, proceeds to transmit one or more uplink PPDUs in a coordinated transmission without interference from each other’s transmissions).

Cariou does not teach:
during a transmission opportunity (TXOP) controlled by a first AP of a first BSS
However, Fang teaches:
during a transmission opportunity (TXOP) controlled by a first AP of a first BSS (Fang Fig. 8, Multi-AP, BSSs environment. Fig. 15, [0135-0149]: Operation 1552 with AP1 contending 1528.1 for (shared) channels C1 902.1 and/or C2 902.2. Other devices may contend 1528.2, 1528.3, 1528.4. Operation 1554, AP1 wins contention (AP2 idle, did not contend), transmitting RTSs 1510, may be received by STA1, AP2. Continuing with operations 1554, 1556 and 1558, AP1 operates as controller of the TXOP.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fang into the methods of Cheong and Wang in order to provide more efficient ownership of TXOP through a contention-based method among available APs rather than dedicated or pre-determined APs, for improved transmission efficiency.
Cariou and Fang do not teach:
using a transmit power setting of the second STA is below the transmit power such that interference from the first communication remains below a threshold amount of interference that the first AP will tolerate as a result of the second STA using the allocated resources 
However, Wang teaches:
using a transmit power setting of the second STA is below the transmit power such that interference from the first communication remains below a threshold amount of interference that the first AP will tolerate as a result of the second STA using the allocated resources Wang, Fig. 6, [0086]: Wang teaches that the AP configures an explicit transmit power level or value of each neighboring AP so that is within the range of the transmit power range. Step 603. The explicit transmit power limit would be in the transmit power range (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so that the AP would not interfere with neighboring APs, and operate properly [0059]. The AP configures the explicit transmit power limit or value based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083].   The explicit transmit power level for each user link is selected to not interfere with neighboring APs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Cariou and Fang to provide explicit transmit power levels for clearly defining AP transmission opportunities (TXOP) without interference for improved network performance. The motivation is to reduce calculation complexity in determining proper operation of the network.

Regarding claim 20, which depend from claim 19, Cariou teaches:
further comprising: receiving a coordinated uplink (CO-UL) parameter and an identifier of the first AP (Cariou [0083 - 0086]: The STA receives a trigger frame message during TXOP with scheduling information for uplink and/or downlink transmission, including information on channel and time resources to be used, other transmission parameter values, and an identifier associated with the sending OBSS.); 
detecting, using the identifier of the first AP, a multi-AP coordinated transmission trigger (MAP-CT-Trigger) message transmitted from the first AP, the MAP-CT-Trigger message to indicate a start of the portion of the TXOP for the multi-AP coordinated transmission (Cariou [0086 - 0089]: The STA identifies the message from OBSS AP (first AP) by decoding the ESS color parameter included in the HE-SIG field of the OBSS PPDU, determining the AP is assigned from an overlapping BSS versus from the same BSS.); 
and determining whether to use the allocated resources based, at least in part, on the CO-UL parameter. (Cariou [0085 - 0091]: The STA may determine a received OBSS power, or received signal strength (e.g. RSSI) based on receiving the trigger frame/PPDU. This transmission parameter, together with scheduling information, channel and time resources and identifier can in some combination (by rule, mapping, or other method), determine to enable or refrain STA – AP transmission exchanges in regard to interference levels for a coordinated transmission opportunity without interference.) 

Regarding claim 21, which depend from claim 20, Cariou teaches:
before the multiple-AP coordinated transmission: 
measuring a signal strength of the MAP-CT-Trigger message (Cariou [0085]: STA measures received OBSS power (RSSI) based on the received OBSS PPDU/message transmit power setting);  Firm Ref. No.: 118.185172-Page 55 of 59-Qualcomm Ref. No.: 185172 
determining the transmit power limit for the first communication from the second STA to the second AP based on the signal strength and a parameter included in the MAP-CT-Trigger (Cariou [0090 - 0091]: The STA may select a single power threshold or a range of threshold limits (i.e. separate upper and lower threshold limits), using either pre-determined values, or calculate such values based on transmission parameters available, including the received OBSS power (e.g. RSSI). The upper threshold limit would be the maximum threshold used to determine whether the STA is to transmit a PPDU.); and 
determining whether to transmit the first communication based on whether the transmit power setting of the second STA is below. (Cariou [0091]: The upper threshold limit would be the maximum threshold used to determine whether the STA is to transmit a PPDU, that would result in coordinated transmission opportunity without interference due to other’s transmissions.)

Claim 4-5, 7, 13 - 15, 25-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong, in view of Wang, in further view of Cariou et al. (US 2018/0027573), hereinafter “Cariou”.
 
Regarding claims 4 and 13, which depend from claims 1 and 12, Cheong does not teach: 
wherein the multi-AP coordinated transmission includes concurrent uplink communications from the first STA to the first AP and from one or more second STAs to their respective second APs, and wherein the transmit power 
However, Cariou teaches coordinating transmission between base stations to avoid or reduce interference caused by their transmissions: 
“wherein the multi-AP coordinated transmission includes concurrent uplink communications from the first STA to the first AP and from one or more of the second STAs to the respective second APs, and wherein the transmit power is configured to prevent the second STAs from using the respective allocated resources when a respective transmit power of the respective second STA is above the transmit power.” (Cariou [0090 - 0091] The STA may select a single power threshold or a range of threshold limits (i.e. separate upper and lower threshold limits), using either pre-determined values, or calculate such values based on transmission parameters available, including the received OBSS power (e.g. RSSI). The upper threshold limit would be interpreted as an interference threshold limit, where exceeding such a level would direct the STA not transmit a PPDU, and that would interfere with the OBSS AP. [0091]: The (second) STA, determines, based on a measured receive signal level from OBSS (first AP) and an OBSS power threshold level (based on a measured receive signal level from the OBSS, OBSS AP power level,  etc.), that if its own transmit power level is lower than the threshold, then the STA can proceed to transmit one or more PPDUs for a coordinated transmission opportunity without interference from each other’s transmissions);
Because Cheong and Cariou are similar in coordinating transmission between base stations to avoid interference, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Subramanian by incorporating the teachings of Cariou, that the method uses specific mechanisms such as power thresholds, received signal level and interference threshold limits, with the motivation being to achieve improved transmission coordination to avoid interference to and from neighboring devices. (Cariou, Abstract).   
Cheong and Cariou do not teach:
…transmit power limit…
However, Wang teaches:
…transmit power limit…
Wang, Fig. 6, [0086]: Step 603, the AP configures a transmit power for each user link of the radio frequency within the transmit power range. i.e. the AP configures an explicit transmit power limit or value, from within a transmit power range. The explicit transmit power limit would be in the transmit power range (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so that the AP would not interfere with neighboring APs, and operate properly [0059]. The AP configures the explicit transmit power limit or value based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083].    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Cheong and Cariou where determining an explicit transmit power to each AP for the conditional use of allocated resources reduces the complexity of each AP calculating its own non-interfering transmit power limit, for improved network efficiency.


Regarding claim 25, which depend from claim 22, respectively, Cheong does not teach:
“wherein the multi-AP coordinated transmission includes concurrent uplink communications from the first STA to the first AP and from one or more second STAs to the respective second APs, and wherein the transmit power limit is configured to prevent the one or more second STAs from using the second allocated resources when a respective transmit power of the one or more second STA is above the transmit power limit.” 
However, Cariou teaches coordination between base stations to avoid or reduce interference caused by their transmissions, Cariou teaches: 
“wherein the multi-AP coordinated transmission includes concurrent uplink communications from the first STA to the first AP and from one or more second STAs to the respective second APs, and wherein the transmit power is configured to prevent the second STAs from using the respective allocated resources when a respective transmit power of the respective second STA is above the transmit power.” (Cariou [0090 - 0091] The STA may select a single power threshold or a range of threshold limits (i.e. separate upper and lower threshold limits), using either pre-determined values, or calculate such values based on transmission parameters available, including the received OBSS power (e.g. RSSI). The upper threshold limit would be interpreted as an interference threshold limit, where exceeding such a level would require that the STA not transmit a PPDU that would interfere with the OBSS AP. [0091]: The (second) STA, determines, based on a measured receive signal level from OBSS (first AP) and an OBSS power threshold level (based on a measured receive signal level from the OBSS, OBSS AP power level,  etc.), that if its own transmit power level is lower than the threshold, then the STA can proceed to transmit one or more PPDUs for a coordinated transmission opportunity without interference from each other’s transmissions);)
Because Cheong and Cariou are similar in coordinating transmission between base stations to avoid interference, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheong and Wang by incorporating the teachings of Cariou where the device includes specific mechanisms such as power thresholds, received signal level and interference threshold limits, with the motivation being to achieve improved transmission coordination to avoid interference to and from neighboring devices. (Cariou, Abstract).   
Cheong and Cariou do not teach:
…transmit power limit…
However, Wang teaches:
…transmit power limit…
Wang, Fig. 6, [0086]: Step 603, the AP configures a transmit power for each user link of the radio frequency within the transmit power range. i.e. the AP configures an explicit transmit power limit or value, from within a transmit power range. The explicit transmit power limit would be in the transmit power range (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so that the AP would not interfere with neighboring APs, and operate properly [0059]. The AP configures the explicit transmit power limit or value based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083].    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Cheong where determining an explicit transmit power to each AP for the conditional use of allocated resources reduces the complexity of each AP calculating its own non-interfering transmit power limit, for improved network efficiency.

Regarding claim 5 and 26, which depend from claims 4 and 25, respectively, Cheong does not teach:
“wherein the parameter includes a coordinated uplink (CO-UL) parameter indicating … based on a first transmit power of the first AP and a threshold amount of interference that the first AP will tolerate.”
However, Cariou teaches:
“wherein the parameter includes a coordinated uplink (CO-UL) parameter indicating … based on a first transmit power of the first AP and a threshold amount of interference that the first AP will tolerate.” (Cariou [0083 - 0086]: The STA receives a trigger frame message during TXOP with scheduling information for uplink and/or downlink transmission, including information on channel and time resources to be used, other transmission parameter values, and an identifier associated with the sending OBSS.);
Cheong and Cariou do not teach:
…transmit power limit…
However, Wang teaches:
…transmit power limit…
Wang, Fig. 6, [0086]: Step 603, the AP configures a transmit power for each user link of the radio frequency within the transmit power range. i.e. the AP configures an explicit transmit power limit or value, from within a transmit power range. The explicit transmit power limit would be in the transmit power range (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so that the AP would not interfere with neighboring APs, and operate properly [0059]. The AP configures the explicit transmit power limit or value based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083].    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Subramanian where determining an explicit transmit power to each AP for the conditional use of allocated resources reduces the complexity of each AP calculating its own non-interfering transmit power limit, for improved network efficiency.

Regarding claim 14, which depend claim 13, Cheong does not teach:  
“wherein the parameter includes a coordinated uplink (CO-UL) parameter, indicating the transmit power limit based on a first transmit power of the first AP and a threshold amount of interference that the first AP will tolerate”
However, Cariou teaches: 
“wherein the parameter includes a coordinated uplink (CO-UL) parameter” (Cariou [0083 - 0085]: The STA receives a trigger frame message during TXOP with scheduling information for uplink and/or downlink transmission, including information on channel resources and time resources to be used.), 
“indicating the transmit power based on a first transmit power of the first AP and a threshold amount of interference that the first AP will tolerate.” (Cariou [0090 - 0091] The STA may select a single power threshold or a range of threshold limits (i.e. separate upper and lower threshold limits), using either pre-determined values, or calculate such values based on transmission parameters available, including the received OBSS power (e.g. RSSI). The upper threshold limit would be interpreted as an interference threshold limit, where such a level would be used to determine whether the STA is to transmit a PPDU and hence NOT interfere with the OBSS AP. This in effect, results in a coordinated transmission opportunity without interference due to other’s transmissions.)
Cheong and Cariou do not teach:
…transmit power limit…
However, Wang teaches:
…transmit power limit…
Wang, Fig. 6, [0086]: Step 603, the AP configures a transmit power for each user link of the radio frequency within the transmit power range. i.e. the AP configures an explicit transmit power limit or value, from within a transmit power range. The explicit transmit power limit would be in the transmit power range (Fig. 4 shaded area between the maximum power threshold and the minimum power threshold [0060]), so that the AP would not interfere with neighboring APs, and operate properly [0059]. The AP configures the explicit transmit power limit or value based on a transmit range determined by considering packet reception and transmission information (Step 602 [0084]), or the range and explicit value are pre-set by a controller [0083].    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Subramanian where determining an explicit transmit power to each AP for the conditional use of allocated resources reduces the complexity of each AP calculating its own non-interfering transmit power limit, for improved network efficiency.

Regarding claims 7, 15, and 28, which depend from claims 5, 14 and 26, respectively, Cheong and Wang do not teach:
“the MAP-CT-Trigger message is configured to cause the respective second APs to retransmit the CO-UL parameter to the one or more second STAs, and wherein the CO-UL parameter is usable by each of the one or more second STAs to determine whether their respective transmit powers would cause interference to the first AP to become above the threshold amount of interference that the first AP will tolerate.”
 Cariou teaches:
“the MAP-CT-Trigger message is configured to cause the respective second APs to retransmit the CO-UL parameter to the one or more second STAs, and wherein the CO-UL parameter is usable by each of the one or more second STAs to determine whether their respective transmit powers would cause interference to the first AP to become above the threshold amount of interference that the first AP will tolerate.” (Cariou [0081], [0083]: The serving, or master AP alongside neighboring APs are not restricted from periodic or repeated broadcast of the trigger or control frame messages to at least one of a plurality of STAs within receiving proximity. The control frames may embed parameters such as predetermined power threshold(s), transmit power levels and/or ranges, or any other parameter that the AP transmit power or interference threshold would be based on. Cariou [0090 - 0091] The STA may select a single power threshold or a range of threshold limits (i.e. separate upper and lower threshold limits), using either pre-determined values, or calculate such values based on transmission parameters available, including the received OBSS power (e.g. RSSI). The upper threshold limit would be interpreted as an interference threshold limit, where such a level would be used to determine whether the STA is to transmit a PPDU and hence NOT interfere with the OBSS AP.)

Allowable Subject Matter
Claims 10, 11 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance if rewritten in independent for including all of the limitations of the base claims and any intervening claims:
Regarding claim 10, the combination of limitations causing the first STA to transmit a test communication for measuring a first received signal strength indicator (RSSI) between the first STA and the first AP, wherein the test communication is a null data packet or a quality of service (QoS) packet; and determining the transmit power limit is based, at least in part, on the first RSSI.  are non-obvious over the prior art.  This set of limitations were not found in the cited prior art.
Regarding Claim 11, which is directly or indirectly dependent on claim 10, and therefore the claim is allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims as similar reason above. 

Regarding Claim 33, which is similarly written as claim 10, is allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims as similar reason above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461